ORDER
In this suit under 42 U.S.C. § 1983, Jeffrey Harris alleges that his probation officer violated his constitutional rights by forcing him, under threat of imprisonment, to accept an extension of his probation without a hearing. Harris seeks an order staying “the execution of arrest warrant, and mandatory appearances.” The district court dismissed the suit at screening without prejudice. 28 U.S.C. § 1915(e)(2).
We agree with the district court that Harris chose the wrong vehicle to challenge the extension of his probation. Probation is a form of custody, Minnesota v. Murphy, 465 U.S. 420, 430, 104 S.Ct. 1136, 79 L.Ed.2d 409 (1984); Drollinger v. Milligan, 552 F.2d 1220, 1224 (7th Cir.1977), and § 1983 cannot be used to attack the fact or length of custody, Preiser v. Rodriguez, 411 U.S. 475, 489-90, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973); Williams v. Wisconsin, 336 F.3d 576, 579-80 (7th Cir.2003). Instead, Harris may pursue his grievance only in a collateral action after exhausting his available state remedies. See 28 U.S.C. § 2254; Williams, 336 F.3d at 579-80; Drollinger, 552 F.2d at 1224-25.
AFFIRMED.